FILED

UNITED STATES DISTRICT COURT 0' k  1 7 20"}
er , . .Dlstrlct&Bankru tc
FOR THE DISTRICT OF COLUMBIA Courts for the District of Colu'rjnbi’a
Andre Williams, )
)
Plaintiff, )
)
v. ) Civil Action No. 14-1731 (UNA)
)
Kern Thompson Frost, )
)
Defendant. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has ﬁled an action styled “Complaint for Declaratory
Judgment with Remedial Actions to Redress Injury,” along with an application to proceed in
forma pauperis. The Court will grant the application and dismiss the case for lack of subject
matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring dismissal of an action “at any time”
the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a Texas state prisoner suing the Chief Justice of the Texas Fourteenth District
Court of Appeals for alleged acts taken “as and for the 14th Court of Appeals, Houston, Texas.”
Compl., ECF p. 3. The prolix complaint is difﬁcult to follow but plaintiff states that he “has
spent 12 years suffering in prison as a result of a wrongful conviction and seeks only a full and
fair appeal hearing to demonstrate his claim.” 1d., ECF p. 17.

“[I]t is well-settled that a [person] seeking relief from his conviction or sentence may not

bring [actions for injunctive and declaratory relief].” Williams v. Hill, 74 F.3d 1339, 1340 (DC.
Cir. 1996) (per curiam) (citations omitted). Rather, relief from a state court judgment must be
pursued under 28 U.S.C. § 2254 in an appropriate federal court designated by 28 U.S.C. § 2241

(d). The latter provision provides no recourse for plaintiff in this Court, In addition, “[t]his
l

Court does not have jurisdiction to review the decision of a state supreme court.” Fleming v.

UnitedStateS, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied513 US. 1150 (1995)
(following District of Columbia Court of Appeals v. Feldman, 460 US 462, 482 (1983); Rooker

v. Fidelity Trust Co., 263 US. 413, 415, 416 (1923)). Hence, this case will be dismissed. A

separate Order accompanies this Memorandum Opinion.

Date: December {ﬂ ,2014